Case: 3:19-cr-00137-WHR Doc #: 226 Filed: 03/09/20 Page: 1 of 1 PAGEID #: 986

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff : Case No. 3:19-CR-137

vs. : HONORABLE WALTER H. RICE
Kelly, Kimberly L :

Defendant

 

ORDER AMENDING BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on
September 27, 2019 and adds the following conditions:

1. Participate in and complete a Cognitive Life Skills program under the guidance and
supervision of the U.S. Pretrial Services Office.

All other bond conditions remain in full force and effect.

Date: 3 -%- 2,0 Le w\ ws

HONORABLE WALTER H. RICE
UNITED STATES DISTRICT JUDGE
